Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-12-00777-CV

                                    Arlene J. RODRIGUEZ,
                                            Appellant

                                                v.

                                       CITIBANK, N.A.,
                                           Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 12470A
                        Honorable N. Keith Williams, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

       We order that appellee Citibank, N.A. recover its costs of this appeal from appellant Arlene
J. Rodriguez.

       SIGNED August 30, 2013.


                                                 _____________________________
                                                 Marialyn Barnard, Justice